Citation Nr: 1431259	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for myelofibrosis, claimed as hairy cell leukemia, due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the April 2013 VA Form 9, the Veteran indicated that he did not want a Board hearing; however, in a letter received on May 14, 2014, the representative wrote that the Veteran now desired a videoconference Board hearing.  The April 2013 request for a RO hearing has been withdrawn.  See letter received on March 3, 2014.  Because the Veteran has not yet been scheduled or afforded the opportunity to appear for a Board hearing, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



